     4:19-cv-02770-BHH       Date Filed 07/31/20     Entry Number 38      Page 1 of 5




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF SOUTH CAROLINA
                               FLORENCE DIVISION


 Trinidad Mederos,                      )             Civil Action No.: 4:19-2770-BHH
                                        )
                            Petitioner, )
                                        )
                    v.                  )                   AMENDED ORDER
                                        )
 Warden, FCI Edgefield,                 )
                                        )
                          Respondent. )
  __________________________________ )

       On September 30, 2019, Petitioner Trinidad Mederos (“Petitioner”) filed a pro se

petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2241, challenging a hearing

before a disciplinary hearing officer (“DHO”), which resulted in the loss of 41 days of good

time credits as one of the sanctions. On January 3, 2019, the Respondent filed a motion

to dismiss or, in the alternative, for summary judgment. In accordance with 28 U.S.C.

§ 636(b) and Local Civil Rule 73.02(B)(2)(c) (D.S.C.), the matter was referred to a United

States Magistrate Judge for review.

       The Magistrate Judge issued an order on January 7, 2019, pursuant to Roseboro

v. Garrison, 528 F.2d 309 (4th Cir. 1975), advising Petitioner of the pending motion and the

possible consequences if he failed to respond. Petitioner failed to respond. Thus, on

February 18, 2020, the Magistrate Judge issued a Report and Recommendation, outlining

the issues and recommending that the Court dismiss this action pursuant to Rule 41(b) of

the Federal Rules of Civil Procedure based on Petitioner’s failure to prosecute and/or

failure to comply with the Court’s orders. On March 2, 2020, Petitioner filed objections to

the Magistrate Judge’s Report along with a response to Respondent’s motion to dismiss
     4:19-cv-02770-BHH        Date Filed 07/31/20     Entry Number 38      Page 2 of 5




or for summary judgment. Accordingly, in an order filed June 18, 2020, the Court declined

to adopt the Magistrate Judge’s Report and recommitted the matter to the Magistrate Judge

to address the merits of Petitioner’s claims.

       On July 6, 2020, the Magistrate Judge issued a subsequent Report outlining the

issues and recommending that the Court grant Respondent’s motion for summary

judgment. In the Report, the Magistrate Judge found no evidence of a due process

violation because Petitioner received all of the due process safeguards in accordance with

Wolff v. McDonnell, 418 U.S. 539 (1974). Attached to the Report was a notice advising the

parties of the right to file objections to the Magistrate Judge’s Report within fourteen days

of receiving a copy.

       On July 27, 2020, the Court entered an order adopting the Magistrate Judge’s

Report in the absence of any objections. However, on July 29, 2020, the Court received

written objections from Petitioner, and in the interest of fairness, the Court now issues this

amended order considering the merits of Petitioner’s objections.

                                 STANDARD OF REVIEW

       The Magistrate Judge makes only a recommendation to the Court.                    The

recommendation has no presumptive weight, and the responsibility to make a final

determination remains with the Court. Mathews v. Weber, 423 U.S. 261 (1976). The Court

is charged with making a de novo determination only of those portions of the Report to

which specific objections are made, and the Court may accept, reject, or modify, in whole

or in part, the recommendation of the Magistrate Judge, or recommit the matter to the

Magistrate Judge with instructions. 28 U.S.C. § 636(b)(1).



                                                2
     4:19-cv-02770-BHH        Date Filed 07/31/20     Entry Number 38       Page 3 of 5




                                       DISCUSSION

       In this action, Petitioner asserts that on July 11, 2018, prison guards conducted a

random search of his cell and found marijuana inside the mattress on the bottom bunk.

Petitioner was charged with possession of drugs and placed in a special housing unit

pending disciplinary review. Petitioner asserts that he requested a language interpreter

prior to the hearing, and that he was assigned interpreter J. Rivera. Petitioner claims that

he tried to explain that he was assigned to the top bunk on the date of the incident and that

he did not know anything about the bottom bunk mattress or the marijuana. According to

Petitioner, the interpreter was having a difficult time conveying Petitioner’s statements to

the DHO, and no staff representative obtained evidence for Petitioner.              The DHO

adjudicated Petitioner guilty, relying on evidence such as the officer’s report and the alleged

statements of Petitioner that he slept on the bottom bunk but did not know the marijuana

was in there. Petitioner claims that he did not say that he slept on the bottom bunk and that

this fact could have been verified by the DHO simply reviewing the SENTRY records.

Petitioner argues that a faulty translation occurred during the hearing and claims that he

asked his “staff representative to provide the SENTRY files for proof that he slept on the

top bunk.” (ECF No. 24-3 at 9.)

       In the Magistrate Judge’s Report, the Magistrate Judge found that nothing in the

case indicated a violation of Wolff v. McDonell, 418 U.S. 539 (1974). The Magistrate Judge

explained that Petitioner received written notice of the charges against him, a hearing, the

right to call witnesses and present evidence, and a written decision explaining the evidence

supporting the decision, the sanctions, the reason for the sanctions, and Petitioner’s

appellate rights.   Petitioner appealed, but the appeal was denied.           Essentially, the

                                              3
     4:19-cv-02770-BHH         Date Filed 07/31/20   Entry Number 38      Page 4 of 5




Magistrate Judge explained that although Petitioner disagrees with the DHO’s findings,

there was “some evidence” to support the decision, and therefore, Petitioner’s claim that

he was denied due process is subject to dismissal.

         In his objections, Petitioner essentially reiterates his claims and argues the same

facts previously considered by the Magistrate Judge. Petitioner claims that he was not

afforded the right to present evidence because the files he requested, which would have

proven that he was assigned to the top bunk and not the bottom bunk, were never obtained

or presented in his defense. Petitioner further objects that a Wolff violation certainly

occurred because Respondent failed to investigate the facts of the case to determine which

inmate was assigned to the bottom bunk. Petitioner reiterates his claim that he has

continuously tried to “get the BOP to look at the SENTRY documents which prove he slept

on the TOP bunk in order to prove that J. Rivera, his staff rep. mis-translated to the DHO

his answer to which bunk he slept on.” (ECF No. 37 at 3.) Petitioner contends that he has

been prejudiced because no one will look for or present this evidence in his defense. As

a final objection, Petitioner challenges the Magistrate Judge’s finding that Petitioner

received an impartial hearing and the he received the due process safeguards set forth in

Wolff.

         After review, the Court finds no merit to Petitioner’s objections, as he simply

rehashes his claims and does not point to any factual or legal error in the Magistrate

Judge’s analysis. As the Magistrate Judge explained, although Petitioner disagrees with

the DHO’s findings, the evidence does not demonstrate a violation of Wolff. Also, because

“some evidence” supports the DHO’s decision, this Court cannot say that it was arbitrary,

capricious, or manifestly contrary to statute, such that this Court should weigh in and

                                              4
     4:19-cv-02770-BHH       Date Filed 07/31/20      Entry Number 38     Page 5 of 5




second guess the DHO’s findings. In all, the Court agrees with the Magistrate Judge that

the record indicates that Petitioner received the due process safeguards set forth in Wolff

and thus, Respondent is entitled to summary judgment.

       Accordingly, the Court issues this amended order adopting and incorporating the

Magistrate Judge’s Report (ECF No. 30), overruling Petitioner’s objections (ECF No. 37),

and granting Respondent’s motion for summary judgment (ECF No. 19).

       AND IT IS SO ORDERED.

                                                   /s/Bruce H. Hendricks
                                                   Bruce Howe Hendricks
                                                   United States District Judge

July 31, 2020
Charleston, South Carolina


                                          ******

                             NOTICE OF RIGHT TO APPEAL

       The parties are hereby notified that any right to appeal this Order is governed by

Rules 3 and 4 of the Federal Rules of Appellate Procedure.




                                            5
